 

Exhibit 10.2

 

LIQUIDATING TRUST AGREEMENT

 

Dated as of December 21, 2018

 

by and among

 

ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P.

 

individually as Grantor

 

and

 

ICON CAPITAL, LLC

 

as Managing Trustee

 

and

 

NRAI SERVICES, LLC

 

as Resident Trustee

 



 

 




TABLE OF CONTENTS

 

LIQUIDATING TRUST AGREEMENT 4 RECITALS 4 ARTICLE I:  NAME AND DEFINITIONS 5 1.1
Name 5 1.2 Certain Terms Defined 5 ARTICLE II:  NATURE OF TRANSFER 8 2.1 Purpose
of Trust 8 2.2 Prohibited Activities 8 2.3 No Reversion to the Company 9 2.4
Payment of Liabilities 9 2.5 Bill of Sale, Assignment, Acceptance and Assumption
Agreement; Instruments of  Further Assurance 9 2.6 Incidents of Ownership 9 2.7
Notice to Unlocated Holders of Shares 9 ARTICLE III:  BENEFICIARIES 9 3.1
Beneficial Interests 9 3.2 Rights of Beneficiaries 10 3.3 No Transfer of
Interests of Beneficiaries 10 3.4 Managing Trustee as Beneficiary 11 ARTICLE
IV:  DURATION AND TERMINATION OF TRUST 11 4.1 Duration 11 4.2 Other Obligations
of the Managing Trustee upon Termination 11 ARTICLE V:  ADMINISTRATION OF TRUST
ASSETS 11 5.1 Sale of Trust Assets 11 5.2 Transactions with Related Persons 11
5.3 Payment of Claims, Expenses and Liabilities 12 5.4 Allocation of Profit and
Loss Among the Beneficiaries 12 5.5 Interim Distributions 15 5.6 Final
Distribution 15 5.7 Reports to Beneficiaries and Others 16 5.8 Tax Returns and
Tax Information 16 5.9 Employment of Investment Manager 16 ARTICLE VI:  POWERS
OF AND LIMITATIONS ON THE MANAGING TRUSTEE 17 6.1 Limitations on the Managing
Trustee 17 6.2 Specific Powers of the Managing Trustee 17 ARTICLE VII:  RESIDENT
TRUSTEE 19 7.1 Generally 19 7.2 Fees and Indemnity 21 7.3 Insurance 21 7.4
Miscellaneous 21 ARTICLE VIII:  CONCERNING THE MANAGING TRUSTEE, EMPLOYEES AND
AGENTS 22 8.1 Generally 22 8.2 Reliance by Managing Trustee 23 8.3 Limitation on
Liability to Third Persons 23 8.4 Recitals 24 8.5 Indemnification 24 8.6 Rights
of Managing Trustees, Employees, Independent Contractors and Agents to Own Trust
Shares or Other Property and to Engage in Other Business 25 ARTICLE
IX:  PROTECTION OF PERSONS DEALING WITH THE MANAGING TRUSTEE 25

 

 2 

 

 

9.1 Reliance on Statements by the Managing Trustee 25 ARTICLE X:  REIMBURSEMENT
TO THE MANAGING TRUSTEE 25 10.1 Expenses 25 ARTICLE XI:  THE MANAGING TRUSTEE
AND SUCCESSOR MANAGING TRUSTEE 26 11.1 Number and Qualification of Managing
Trustees 26 11.2 Resignation and Removal 26 11.3 Appointment of Successor 26
11.4 Acceptance of Appointment by Successor Managing Trustee 27 11.5 Bonds 27
ARTICLE XII:  CONCERNING THE BENEFICIARIES 27 12.1 Evidence of Action by
Beneficiaries 27 12.2 Limitation on Suits by Beneficiaries 27 12.3 Requirement
of Undertaking 27 ARTICLE XIII:  MEETING OF BENEFICIARIES 28 13.1 Purpose of
Meetings 28 13.2 Meeting Called by Managing Trustee 28 13.3 Meeting Called on
Request of Beneficiaries 28 13.4 Persons Entitled to Vote at Meeting of
Beneficiaries 28 13.5 Quorum 28 13.6 Adjournment of Meeting 28 13.7 Conduct of
Meeting 28 ARTICLE XIV:  AMENDMENTS 28 14.1 Consent of Beneficiaries 28 14.2
Effect of Amendment 29 14.3 Managing Trustee’s Declining to Execute Documents 29
ARTICLE XV:  MISCELLANEOUS PROVISIONS 29 15.1 Filing Documents 29 15.2 Intention
of Parties to Establish Trust 29 15.3 Beneficiaries Have No Rights or Privileges
as Holders of Shares 29 15.4 Laws as to Construction 29 15.5 Severability 29
15.6 Notices 30 15.7 Counterparts. 30       EXHIBIT A:  Bill of Sale,
Assignment, Acceptance and Assumption Agreement. 32

 

 3 

 

  

LIQUIDATING TRUST AGREEMENT

 

This LIQUIDATING TRUST AGREEMENT (this “Agreement”) is entered into as of
December 21, 2018 (the “Effective Date”), by and among ICON Equipment and
Corporate Infrastructure Fund Fourteen, L.P., a Delaware limited partnership, as
Grantor (the “Company”), ICON Capital, LLC, a Delaware limited liability
company, as Managing Trustee (the “Managing Trustee”), and NRAI Services, LLC, a
Delaware limited liability company, as Resident Trustee (the “Resident Trustee”
and, with the Managing Trustee, the “Trustees”).

 

RECITALS:

 

WHEREAS, the Company was organized for the objectives and purposes of owning and
leasing, and otherwise dealing with equipment and other personal property; and

 

WHEREAS, ICON GP 14, LLC, a Delaware limited liability company and the general
partner of the Company (the “General Partner”), will file a Certificate of
Cancellation with the Secretary of State of the State of Delaware pursuant to
the terms of the Company’s Limited Partnership Agreement dated as of March 30,
2009 (the “Partnership Agreement”); and

 

WHEREAS, as of the date hereof, substantially all of the assets of the Company
have been sold or otherwise disposed of; and

 

WHEREAS, the General Partner believes it to be in the best interest of the
Company to complete the liquidation of the Company by transferring all remaining
assets of the Company (the “Retained Assets”), including cash reserves set aside
for the contingent and existing obligations of the Company (the “Company Cash
Reserves”), to a liquidating trust (the “Liquidating Trust” or the “Trust”) with
ICON Capital, LLC, the Company’s investment manager (the “Investment Manager”),
serving as its initial Managing Trustee, including cash reserves set aside for
the contingent and existing obligations of the Liquidating Trust (the
“Liquidating Trust Cash Reserves,” and together with the Company Cash Reserves,
the “Cash Reserves”); and

 

WHEREAS, the Managing Trustee shall administer the Liquidating Trust pursuant to
the terms of this Agreement and, upon satisfaction of all liabilities and
obligations of the Company and the Liquidating Trust, the Managing Trustee shall
distribute the residue of the proceeds of the liquidation of the assets of the
Company in accordance with the terms hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company hereby agrees to grant, release,
assign, convey and deliver unto the Managing Trustee for the benefit of the
Beneficiaries (as hereinafter defined), all of the right, title and interest of
the Company in and to the Retained Assets and Company Cash Reserves for the uses
and purposes stated herein on the Effective Date, subject to the terms and
provisions set out below, and the Managing Trustee hereby agrees to accept such
Retained Assets and Company Cash Reserves and such Trust, subject to the
following terms and provisions:

 

 4 

 



 

ARTICLE I
NAME AND DEFINITIONS

 

1.1 Name. This Trust shall be known as the ICON Equipment and Corporate
Infrastructure Fund Fourteen Liquidating Trust.


1.2 Certain Terms Defined. For all purposes of this instrument, unless the
context otherwise requires:

 

(a) “Adjusted Beneficial Interest Deficit” shall mean with respect to any
Beneficial Interests as of the end of any taxable year, the amount by which the
balance in such Beneficial Interests is less than zero. For this purpose, a
Beneficiary’s Beneficial Interests balance shall be (a) reduced for any items
described in Treas. Reg. Section 1.704-1(b)(2)(ii)(d)(4),(5), and (6),
(b) increased for any amount such Beneficiary is unconditionally obligated to
contribute to the Trust no later than the end of the taxable year in which his
or her Trust Shares, or the General Partner’s Trust Shares, are liquidated (as
defined in Treas. Reg. Section 1.704-1(b)(2)(ii)(g)) or, if later, within
90 days after such liquidation, and (c) increased for any amount such
Beneficiary is treated as being obligated to contribute to the Trust pursuant to
the penultimate sentences of Treas. Reg. Sections 1.704-2(g)(1) and
1.704-2(i)(5) (relating to minimum gain).

 

(b) “AFFILIATE” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by or under common control with
such Person, (b) any officer, director or partner of such Person, (c) any other
Person owning or controlling 10% or more of the outstanding voting securities of
such Person and (d) if such Person is an officer, director or partner, any other
person for which such Person acts in such capacity.

 

(c) “AGREEMENT” shall mean this instrument as originally executed or as it may
from time to time be amended pursuant to the terms hereof.

 

(d) “BENEFICIAL INTEREST” shall mean each Beneficiary’s Unreturned Capital (as
defined in this Section 1.2) (i) increased by any allocations of Profits; (ii)
decreased by any allocations of Losses pursuant to Section 5.4 hereof; and (iii)
decreased by any distributions received by each Beneficiary after the Effective
Date.

 

(e) “BENEFICIARIES” shall mean the holders of Trust Shares from time to time on
or after the Record Date, including the Initial Beneficiaries and the Subsequent
Beneficiaries.

 

(f) “Beneficiary Nonrecourse Deductions” shall have the same meaning as the term
“partner nonrecourse deductions” in Treas. Reg. Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

(g) “Beneficiary Nonrecourse Debt Minimum Gain” shall mean an amount, with
respect to each Beneficiary Nonrecourse Debt (defined as “partner nonrecourse
debt” in Treas. Reg. Section 1.704-2(b)(4)), equal to the Trust Minimum Gain
that would result if such Beneficiary Nonrecourse Debt were treated as a
nonrecourse liability, determined in accordance with Treas.
Reg. Section 1.704-2(i)(3).

 

(h) “FISCAL YEAR” shall be the period commencing on January 1st and ending on
December 31st of each year.

 

(i) “GRANTOR” shall mean the Company.

 

(j) “GROSS ASSET VALUE” shall mean, with respect to any Trust Asset, such Trust
Asset’s adjusted tax basis, except that:

 



 5 

 

 

(i) the initial Gross Asset Value of any Trust Asset contributed by a
Beneficiary to the Liquidating Trust shall be the fair market value of such
Trust Asset on the date of contribution;

 

(ii) the Gross Asset Values of all Trust Assets shall be adjusted to equal their
respective gross fair market values at such times as the Beneficiaries’
Beneficial Interests are adjusted pursuant to Section 5.4(h) hereof;

 

(iii) the Gross Asset Value of any Trust Asset distributed to any Beneficiary
shall be the gross fair market value of such Trust Asset on the date of
distribution;

 

(iv) to the extent not otherwise reflected in the Beneficiaries’ Beneficial
Interests, the Gross Asset Values of Trust Assets shall be increased (or
decreased) to appropriately reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining
Beneficial Interests pursuant to Treas. Reg. Section 1.704-1(b)(2)(iv)(m);
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this paragraph (iv) to the extent that an adjustment pursuant to paragraph (ii)
above is required in connection with a transaction that would otherwise result
in an adjustment pursuant to this paragraph (iv); and

 

(v) if on the date of contribution of any Trust Asset or a revaluation of a
Trust Asset in accordance with (ii) – (iv) above, the adjusted tax basis of such
asset differs from its fair market value, the Gross Asset Value of such asset
shall thereafter be adjusted by reference to the depreciation method described
in Treas. Reg. Section 1.704-1(b)(2)(iv)(g)(3).

 

(k) “GROSS INCOME” shall mean the Liquidating Trust’s gross income for federal
income tax purposes.

 

(l) “INITIAL BENEFICIARIES” shall mean the initial holders of Trust Shares.

 

(m) “INVESTMENT MANAGER” shall mean such Person or Persons who have been
employed by, or who have contracted with, the Managing Trustee to assist in the
management of the Trust, and for the avoidance of doubt, the Investment Manager
may be the Investment Manager or any Affiliate of the Investment Manager.

 

(n) “LIQUIDATING TRUST” shall mean the liquidating trust maintained by the
Managing Trustee holding the Trust Assets of the Company, identified as the
“ICON Equipment and Corporate Infrastructure Fund Fourteen Liquidating Trust”;
also referred to herein as the “Trust.”

 

(o) “Partially Adjusted Beneficial Interest” shall mean, with respect to any
Beneficiary (including the General Partner with respect to that portion of its
Beneficial Interest and the adjustments described below attributable to any
Trust Shares it owns) for any fiscal period, the Beneficial Interest of such
Beneficiary as of the beginning of such Period, adjusted by all special
allocations pursuant to Section 5.4(e) with respect to such Period, increased by
the sum of (i) the Beneficiary’s share of Trust Minimum Gain (as determined
pursuant to Treas. Reg. Section 1.704-2(g) and defined in the Partnership
Agreement), (ii) the Beneficiary’s share of Member Nonrecourse Debt Minimum Gain
(as determined pursuant to Treas. Reg. Section 1.704-2(i) and defined in the
Partnership Agreement), and (iii) the amount, if any, which such Beneficiary is
obligated to contribute to the capital of the Liquidating Trust pursuant to this
Agreement (but only to the extent that such capital contribution obligation has
not been taken into account in determining such Beneficiary’s share of Member
Nonrecourse Debt Minimum Gain).

 



 6 

 

 

(p) “PERSON” shall mean any natural person, partnership, trust, corporation,
association or other legal entity, including, but not limited to, the Investment
Manager and any Affiliate of the Investment Manager.

 

(q) “PROFITS OR LOSSES” shall mean, for any Fiscal Year, the Liquidating Trust’s
taxable income or loss for such Fiscal Year, determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:

 

(i) any income of the Liquidating Trust that is exempt from federal income tax
and not otherwise taken into account in computing Profits or Losses shall be
applied to increase such taxable income or reduce such loss;

 

(ii) any expenditure of the Liquidating Trust described in Code Section
705(a)(2)(B), or treated as such pursuant to Treas. Reg. Section
1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing Profits
and Losses shall be applied to reduce such taxable income or increase such loss;

 

(iii) gain or loss resulting from a taxable disposition of any asset of the
Liquidating Trust shall be computed by reference to the Gross Asset Value of
such asset and the special depreciation calculations described in Treas. Reg.
Section 1.704 -1(b)(2)(iv)(g), notwithstanding that the adjusted tax basis of
such asset may differ from its Gross Asset Value;

 

(iv) in lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss for such
Fiscal Year, there shall be taken into account depreciation, amortization, or
other cost recovery determined pursuant to the method described in Treas. Reg.
Section 1.704 -1(b)(2)(iv)(g)(3); and

 

(v) any items which are specifically allocated pursuant to Section 5.4(e) shall
not be taken into account in computing Profits or Losses.

 

(r) “RECORD DATE” shall mean the date selected by the Grantor for determination
of the holders of Shares entitled to become Beneficiaries.

 

(s) “SHARES” shall mean the shares of limited partnership interests in the
Company held by each of the Beneficiaries as of the Record Date.

 

(t) “SUBSEQUENT BENEFICIARIES” shall mean Beneficiaries as reflected on the
books and records of the Trust from time to time after the Effective Date, other
than the Initial Beneficiaries.

 

(u) “TRUST” shall mean a Delaware Statutory Trust pursuant to Chapter 38 of
Title 12 of the Delaware Code and created by the filing of a Certificate of
Trust with the Secretary of State of the State of Delaware.

 

(v) “TRUST ASSETS” shall mean all the property held from time to time by the
Managing Trustee under this Agreement, which initially shall consist of the
Retained Assets of the Company granted, assigned and conveyed to the Managing
Trustee by the Company, the Cash Reserves, and, in addition, shall thereafter
include all proceeds and other receipts of, from, or attributable to any assets,
causes of actions or claims held by the Trust.

 



 7 

 

 

(w) “Trust Minimum Gain” shall have the same meaning as the term “partnership
minimum gain” in Treas. Reg. Sections 1.704-2(b)(2) and (d).

 

(x) “Trust Nonrecourse Deductions” shall have the same meaning as the term
“nonrecourse deductions” in Treas. Reg. Sections 1.704-2(b)(1) and 1.704-2(c).

 

(y) “TRUST SHARES” shall mean those equal, undivided portions into which the
Beneficial Interests in the Trust Assets are divided, as evidenced on the books
and records of the Trust.

 

(z) “TRUSTEE(S)” shall mean the original Trustee(s) under this Agreement and
their successor(s) and assignee(s), if any.

 

(aa) “UNRETURNED CAPITAL” shall mean the Gross Asset Value of property
contributed by each Beneficiary determined by reference to the ending balance in
his/her/its capital account of the Company on the Effective Date.

 

ARTICLE II
NATURE OF TRANSFER

 

2.1 Purpose of the Trust.

 

(a) It is expected that the Company shall dissolve and liquidate prior to fully
winding up its affairs, including, but not limited to, the sale of its remaining
assets, the collection of any receivables and the payment of any unsatisfied
debts, claims, liabilities, commitments, suits and other obligations, whether
contingent or fixed or otherwise (the “Liabilities”), except for such
liabilities and obligations for which the Company has previously established
reserves by the retention of the Company Cash Reserves as described in the
recitals hereto. The Trust hereby is organized for the sole purpose of winding
up the affairs of the Company as promptly as reasonably possible and with no
objective to continue or engage in the conduct of a trade or business.

 

(b) The Company Cash Reserves and Retained Assets to be granted, assigned and
conveyed to the Managing Trustee as of the Effective Date will be held in the
Trust, and the Managing Trustee will: (i) further liquidate the Trust Assets as
it deems necessary to carry out the purpose of the Trust and facilitate
distribution of the Trust Assets; (ii) protect, conserve and manage the Trust
Assets in accordance with the terms and conditions hereof; and (iii) distribute
the Trust Assets in accordance with the terms and conditions hereof.

 

(c) It is intended that for federal, state and local income tax purposes the
Trust shall continue to be treated as a partnership as a continuation of the
Company under Treasury Regulation Section 1.708-1(a) (and any analogous
provision of state or local law) and will continue to file a Form 1065 U.S.
Return of Partnership Income. The Managing Trustee shall file all tax returns
required to be filed with any governmental agency consistent with this position,
including, but not limited to, any returns required of partnerships pursuant to
Treasury Regulation Section 1.701-1.

 

2.2 Prohibited Activities. The Trust shall not continue or engage in the conduct
of any trade or business, and the Managing Trustee is expressly prohibited from
continuing or engaging, and shall have no power or authority to continue or
engage in the conduct of any trade or business on behalf of the Trust or the
Beneficiaries, and all of the terms and conditions hereof shall be construed
accordingly.

 



 8 

 


2.3 No Reversion to the Company. In no event shall any part of the Trust Assets
revert to or be distributed to the Company.


2.4 Payment of Liabilities. The Trust hereby agrees to assume all Liabilities of
the Company on the Effective Date. Should any Liability be asserted against the
Trust as the transferee of the Trust Assets or as a result of the assumption of
the Liabilities, the Managing Trustee may use such part of the Trust Assets as
may be necessary in contesting any such Liability or in payment thereof. In no
event shall the Managing Trustee, Beneficiaries or employees or agents of the
Trust be personally liable, nor shall any personal property of such Persons or
any other Trust Assets be subject to attachment, in the event the Trust Assets
are not sufficient to satisfy the Liabilities asserted against or payable out of
the Company’s available Trust Assets in the Trust.


2.5 Bill of Sale, Assignment, Acceptance and Assumption Agreement; Instruments
of Further Assurance. On the Effective Date, the Company and the Trust shall
execute a Bill of Sale, Assignment, Acceptance and Assumption Agreement
conveying the Retained Assets, Company Cash Reserves and Liabilities to the
Trust, a copy of which is attached as Exhibit A hereto. After the dissolution of
the Company, such Persons who shall have the right and power to so act, will,
upon reasonable request of the Managing Trustee, execute, acknowledge, and
deliver such further instruments and do such further acts as may be necessary or
proper to carry out effectively the purposes of this Agreement, to confirm or
effectuate the transfer to the Managing Trustee of any property intended to be
covered hereby, and to vest in the Managing Trustee, its successors and assigns,
the estate, powers, instruments or funds in trust hereunder.


2.6 Incidents of Ownership. The holders of Shares as of the Record Date shall be
the Initial Beneficiaries of the Trust as holders of Trust Shares in the Trust,
and the Managing Trustee shall retain only such incidents of legal ownership as
are necessary to undertake the actions and transactions authorized herein.


2.7 Notice to Unlocated Holders of Shares. If the Trust holds Trust Assets for
the benefit of unlocated holders of any Shares, due notice shall be given to
such unlocated holders of Shares in accordance with Delaware law.

 

ARTICLE III
BENEFICIARIES

 

3.1 Beneficial Interests.

 

(a) The Managing Trustee shall maintain each Beneficiary’s Beneficial Interest
in accordance with Section 1.2(d) hereof.

 

(b) In the case of the Share holders, book-entry or other records or any other
evidence of ownership satisfactory to the Managing Trustee will be deemed to
evidence the Beneficial Interest in the Trust of each such Beneficiary.

 



 9 

 

 

(c) If any conflicting claims or demands are made or asserted with respect to
the ownership of any Trust Shares, or if there should be any disagreement
between the transferees, assignees, heirs, representatives or legatees
succeeding to all or part of the interest of any Beneficiary resulting in
adverse claims or demands being made in connection with such Trust Shares, then,
in any of such events, the Managing Trustee shall be entitled, at its sole
election, to refuse to comply with any such conflicting claims or demands. In so
refusing, the Managing Trustee may elect to make no payment or distribution with
respect to such Trust Shares, or to make such payment to a court of competent
jurisdiction or an escrow agent, and in so doing the Managing Trustee shall not
be or become liable to any of such parties for their failure or refusal to
comply with any of such conflicting claims or demands, nor shall the Managing
Trustee be liable for interest on any funds which it may so withhold. The
Managing Trustee shall be entitled to refrain and refuse to act until either (i)
the rights of the adverse claimants have been adjudicated by a final
non-appealable judgment of a court of competent jurisdiction, (ii) all
differences have been adjusted by valid written agreement between all of such
parties, and the Managing Trustee shall have been furnished with an executed
counterpart of such agreement, or (iii) there is furnished to the Managing
Trustee a surety bond or other security satisfactory to the Managing Trustee, as
it shall deem appropriate, to fully indemnify it as between all conflicting
claims or demands.

 

(d) If a Trust Share is transferred in accordance with this Agreement, the
Beneficial Interests of the transferor with respect to such Trust Share shall
carry over to the transferee in accordance with Treas. Reg.
Section 1.704-1(b)(2)(iv)(l).

 

(e) Upon the occurrence of the events specified in Treas.
Reg. Section 1.704-1(b)(2)(iv)(f), the Beneficiaries’ Beneficial Interests shall
be adjusted and thereafter maintained to reflect the revaluation of Trust assets
on the books of the Trust in accordance with such Treasury Regulation and Treas.
Reg. Sections 1.704-1(b)(2)(iv)(f) through (h); provided, however, that, other
than upon liquidation of the Trust within the meaning of Treas. Reg.
Section 1.704-1(b)(2)(ii)(g), such an adjustment shall be made only if the
Managing Trustee determines in its sole discretion that such an adjustment is
necessary to reflect the relative economic interests of the Beneficiaries in the
Trust.

 

3.2 Rights of Beneficiaries. Each Beneficiary shall be entitled to participate
in the rights and benefits due to a Beneficiary hereunder according to his
Beneficial Interest. Each Beneficiary shall take and hold the same subject to
all the terms and provisions of this Agreement. The interest of the Beneficiary
hereby is declared and shall be in all respects personal property and upon the
death of an individual Beneficiary, his Beneficial Interest shall pass as
personal property to his legal representative and such death shall in no way
terminate or affect the validity of this Agreement, provided that the Managing
Trustee shall not be required to evidence a book entry transfer of a deceased
Beneficiary’s Beneficial Interest to his legal representative until the Managing
Trustee shall have received Letters Testamentary or Letters of Administration
and written notice of the death of the deceased Beneficiary. A Beneficiary shall
have no title or right to, or possession, management or control of, the Trust
Assets except as herein expressly provided. No widower, widow, heir, or devisee
of any Person who may be a Beneficiary shall have any right of dower, homestead,
or inheritance, or of partition, or of any other right, statutory or otherwise,
in any property forming a part of Trust Assets but the whole title to the Trust
Assets shall be vested in the Managing Trustee and the sole interest of the
applicable Beneficiaries shall be the rights and benefits given to such Persons
under this Agreement.


3.3 No Transfer of Interests of Beneficiaries. No Beneficial Interest may be
transferred by any Beneficiary in person or by a duly authorized agent or
attorney, or by the properly appointed legal representatives of the Beneficiary.
No Beneficiary has authority or power to sell, assign, transfer, encumber, or in
any other manner dispose of his Beneficial Interest; provided, however, that the
Beneficial Interest shall be assignable or transferable by will, intestate
succession, or operation of law and, further provided, that the executor or
administrator of the estate of a Beneficiary may mortgage, pledge, grant a
security interest in, hypothecate or otherwise encumber, the Beneficial Interest
held by the estate of such Beneficiary if necessary in order to borrow money to
pay estate, succession or inheritance taxes or the expenses of administering the
estate of the Beneficiary, upon written notice to and upon written consent of
the Managing Trustee, which consent may be withheld in the Managing Trustee’s
sole discretion.

 



 10 

 

 

Except as may be otherwise required by law, the Beneficial Interests of the
Beneficiaries hereunder shall not be subject to attachment, execution,
sequestration or any order of a court, nor shall such Beneficial Interests be
subject to the contracts, debts, obligations, engagements or liabilities of any
Beneficiary, but the Beneficial Interest of a Beneficiary shall be paid by the
Managing Trustee to the Beneficiary free and clear of all assignments,
attachments, anticipations, levies, executions, decrees and sequestrations and
shall become the property of the Beneficiary only when actually received by such
Beneficiary.

 

3.4 Managing Trustee as Beneficiary. The Managing Trustee, either individually
or in a representative or fiduciary capacity, may be a Beneficiary to the same
extent as if it were not a Managing Trustee hereunder and shall have all the
rights of a Beneficiary, including, without limitation, the right to vote and to
receive distributions, to the same extent as if it were not the Managing Trustee
hereunder.

 

ARTICLE IV
DURATION AND TERMINATION OF TRUST

 

4.1 Duration. The existence of this Trust shall terminate upon the earliest of
(i) a termination required by the applicable laws of the State of Delaware, (ii)
the termination due to the distribution of all Trust Assets as provided in
Section 5.6, or (iii) December 23, 2021; provided, however, that the Managing
Trustee, in its discretion, may extend the existence of this Trust to such later
date as it may designate, if it determines that an extension is reasonably
necessary to wind up the affairs of this Trust.


4.2 Other Obligations of the Managing Trustee upon Termination. Upon
distribution of all the Trust Assets, the Managing Trustee shall pay or make
reasonable provision to pay all claims and obligations, including all
contingent, conditional or unmatured claims and obligations, known to the Trust,
but for which the identity of the claimant is unknown and not known to the
Trust, but based on the facts known to the Trust, are likely to arise or to
become known to the Trust within 10 years after the date of dissolution. Except
as otherwise specifically provided herein, upon the distribution of all Trust
Assets in the Trust, the Managing Trustee shall have no further duties or
obligations hereunder.

 

ARTICLE V
ADMINISTRATION OF TRUST ASSETS

 

5.1 Sale of Trust Assets. The Managing Trustee is hereby authorized and
directed, at such times as it may deem appropriate, to transfer, assign, or
otherwise dispose of all or any part of the Trust Assets as it deems appropriate
at public auction or at private sale for cash, securities or other property, or
upon credit (either secured or unsecured as the Managing Trustee shall
determine, in its sole discretion).


5.2 Transactions with Related Persons. Notwithstanding any other provisions of
this Agreement, the Managing Trustee shall not knowingly, directly or
indirectly, sell or otherwise transfer all or any part of any Trust Assets to,
or contract with, (i) itself or any other Trustee or an employee or agent
(acting in its or their individual capacities) of this Trust, or (ii) any Person
of which any Trustee, employee or agent of this Trust is an Affiliate.

 



 11 

 


5.3 Payment of Claims, Expenses and Liabilities. Provided the Managing Trustee
has been advised in writing with respect to such claims, expenses, charges,
liabilities and obligations, the Managing Trustee shall pay from the Trust
Assets all claims, expenses, charges, liabilities, and obligations of the Trust
Assets and all Liabilities relating to the Trust Assets and obligations which
the Managing Trustee specifically assumes and agrees to pay pursuant to this
Agreement and such transferee liabilities which the Managing Trustee may be
obligated to pay as transferee of the Trust Assets, including, without
limitation, interest, penalties, taxes, assessments, and public charges of every
kind and nature and the costs, charges, and expenses connected with or growing
out of the execution or administration of this Trust and such other payments and
disbursements as are provided in this Agreement or which may be determined to be
a proper charge against the Trust Assets by the Managing Trustee.


5.4 Allocation of Profit and Loss Among the Beneficiaries.

 

(a) The Profits and Losses of the Trust shall be determined for each Fiscal Year
or fiscal period.

 

(b) Except as otherwise provided in this Agreement, the Managing Trustee shall
allocate Profits and Losses and items thereof for any Fiscal Year or fiscal
period to the Beneficiaries (including the General Partner with respect to any
Trust Shares it owns), in each case, among the Beneficiaries in proportion to
the number of Trust Shares held by each Beneficiary relating to the Trust.

 

(c) Profits for any fiscal period shall be allocated as follows:

 

(i) first, the greater of (A) 1% or (B) the excess of the distributions made to
the General Partner other than with respect to any Trust Shares it owns (but
only to the extent that such distributions have neither (I) been treated under
the Treasury Regulations as attributable to the distribution of the proceeds of
non-recourse liabilities nor (II) been matched, as determined by the Managing
Trustee, with an allocation of Gross Income pursuant to Section 5.4(e)(v)
hereof) over the cumulative amount of income previously allocated to the General
Partner pursuant to this Section 5.4(c)(i) (and not offset by Losses allocated
pursuant to Section 5.4(d)(ii)) to the General Partner and the balance to the
Beneficiaries (including the General Partner with respect to any Trust Shares it
owns) until such Beneficiaries have been allocated in the aggregate an amount
equal to the excess of the unpaid target distribution over the sum of their
Partially Adjusted Beneficial Interests; and

 

(ii) thereafter, 10% to the General Partner and 90% to the Beneficiaries
(including the General Partner with respect to any Trust Shares it owns).

 

(d) Losses for any fiscal period shall be allocated as follows:

 

(i) first, 10% to the General Partner and 90% to the Beneficiaries (including
the General Partner with respect to any Trust Shares it owns) until the
cumulative amount of Losses allocated pursuant to this Section 5.4(d)(i) to
those who are then Beneficiaries equals the cumulative Profits previously
allocated to such Beneficiaries (or their predecessors in interest) pursuant to
Section 5.4(c)(ii); and

 



 12 

 

 

(ii) thereafter, 1% to the General Partner and 99% to the Beneficiaries
(including the General Partner with respect to any Trust Shares it owns);
provided, however, that if and to the extent that an allocation of Losses to any
Beneficiary (other than the General Partner) pursuant to this Section 5.4(d)(ii)
or Section 5.4(e) would result in any such Beneficiary having an Adjusted
Beneficial Interest Deficit, such Losses shall be allocated to all other
Beneficiaries in accordance with this Section 5.4(d) and, when no Beneficiary
(other than the General Partner) can be allocated any such Losses without
violating the limitation contained in this proviso, such remaining Losses shall
be allocated to the General Partner.

 

(e) Special Allocations. The following special allocations shall, except as
otherwise provided, be made prior to allocations in Section 5.4(a)-(d) in the
following order:

 

(i) Minimum Gain Charge-Back.  Notwithstanding any other provision of this
Section 5, if there is a net decrease in Trust Minimum Gain or in any
Beneficiary Nonrecourse Debt Minimum Gain during any fiscal period, prior to any
other allocation pursuant this Section 5, each Beneficiary shall be specifically
allocated items of Trust income and gain for such fiscal period (and, if
necessary, subsequent fiscal periods) in an amount and manner required by Treas.
Reg. Sections 1.704-2(f) and 1.704-2(i)(4) or any successor provisions. The
items to be so allocated shall be determined in accordance with Treas.
Reg. Section 1.704-2(j)(2) or any successor provision.

 

(ii) Trust Nonrecourse Deductions.  Trust Nonrecourse Deductions for any fiscal
period shall be allocated 1% to the General Partner and 99% to the other
Beneficiaries, including the General Partner with respect to any Trust Shares it
owns.

 

(iii) Beneficiary Nonrecourse Deductions.  Beneficiary Nonrecourse Deductions
for any fiscal period shall be allocated to the Beneficiary who made or
guaranteed or is otherwise liable with respect to the loan to which such
Beneficiary Nonrecourse Deductions are attributable in accordance with
principles of Treas. Reg. Section 1.704-2(i) or any successor provision.

 

(iv) Qualified Income Offset.  If in any fiscal period, any Beneficiary has an
Adjusted Beneficial Interest Deficit, whether resulting from an unexpected
adjustment, allocation or distribution described in Treas. Reg.
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) or otherwise, such Beneficiary shall
be allocated items of Trust income and gain (consisting of a pro rata portion of
each item of Trust income, including Gross Income, and gain for such fiscal
period) sufficient to eliminate such Adjusted Beneficial Interest Deficit as
quickly as possible, to the extent required by such Treasury Regulation. It is
the intention of the parties that this allocation provision constitute a
“qualified income offset” within the meaning of Treas.
Reg. Section 1.704-1(b)(2)(ii)(d), provided that an allocation shall be made
pursuant to this Section 5.4(e)(iv) only if and to the extent that the
Beneficiary would have an Adjusted Beneficial Interest Deficit after all other
allocations provided for in this Article 5 had tentatively been made as if this
Section 5.4(e)(iv) were not part of this Agreement.

 

(v) Special Allocations of Gross Income.  There shall be a special allocation of
Gross Income to the Beneficiaries (including the General Partner regardless of
its Trust Shares) in proportion to, and to the extent of, the deficit balances,
if any, in their respective Beneficial Interests in excess of the amounts that
such Beneficiaries are obligated to restore and are deemed obligated to restore
pursuant to the penultimate sentences of Treas. Reg. Sections 1.704-2(g)(i) and
1.704-2(i)(5), provided that an allocation pursuant to this Section 5.4(e)(v)
shall be made only if and to the extent that such Beneficiary would have a
deficit Beneficial Interest in excess of such sum after all other allocations
pursuant to this Article 5 have been made as if this Section 5.4(e)(v) and
Section 5.4(e)(iv) were not part of this Agreement.

 



 13 

 

 

(vi) Curative Allocations.  The special allocations provided for in the proviso
of Section 5.4(d) and in Sections 5.4(e)(i)-(v) are intended to comply with
certain requirements of Treas. Reg. Sections 1.704-1 and 1.704-2. To the extent
that any of such special allocations shall have been made, subsequent
allocations of income, gains, losses and deductions and items thereof (curative
allocations) shall be made as soon as possible and in a manner so as to cause,
to the extent possible without violating the requirements of Treas.
Reg. Sections 1.704-1 and 1.704-2, the Beneficiaries’ Beneficial Interest
balances to be as nearly as possible in the same proportions in which they would
have been had such special allocations not occurred. In making such curative
allocations, due regard shall be given to the character of the Profits and
Losses and items thereof that were originally allocated pursuant to the
provision of Sections 5.4(d) and Sections 5.4(e)(i)-(v) in order to put the
Beneficiaries as nearly as possible in the positions in which they would have
been had such special allocations not occurred.

 

If the Managing Trustee determines, after consultation with counsel, that the
allocation of any item of Trust income, gain, loss or deduction is not specified
in this Section 5 (an “unallocated item”), or that the allocation of any item of
Trust income, gain, loss or deduction hereunder is clearly inconsistent with the
Beneficiaries’ economic interests in the Trust determined by reference to this
Agreement, the general principles of Treas. Reg. Section 1.704-1(b) and the
factors set forth in Treas. Reg. Section 1.704-1(b)(3)(ii)(a) “misallocated
item”), then the Managing Trustee may allocate such unallocated items and
reallocate such misallocated items, to reflect such economic interests.

 

(vii) Special Allocation of State, Local and Foreign Taxes.  Any state, local or
foreign taxes imposed on the Trust by reason of a Beneficiary being a citizen,
resident or national of such state, locality or foreign jurisdiction, including
any item(s) of taxable income or tax loss resulting therefrom, shall be
specially allocated to such Beneficiary.

 

(viii) Transactions with the Trust.  If, and to the extent that, any Beneficiary
is deemed to recognize any item of income, gain, loss, deduction or credit as a
result of any transaction between such Beneficiary and the Trust pursuant to
Code Sections 482, 483, 1272-1274, 7872 or any similar provision now or
hereafter in effect, any corresponding Profits or Losses or items thereof shall
be allocated to the Beneficiary who was charged with such item.

 

(ix) Notwithstanding Section 5.4(b) above, Profits and Losses allocated to the
Beneficiaries (as distinct from Profits and Losses allocated to the General
Partner) pursuant to this Agreement shall first be allocated among the
Beneficiaries so as to equalize, as soon as practicable, the ratio for each
Beneficiary of such Beneficiary’s Beneficial Interest increased by the amounts
for such Beneficiary described in clauses (i), (ii) and (iii) of the definition
of Partially Adjusted Beneficial Interest to the number of Trust Shares held by
such Beneficiary, and thereafter in proportion to their respective number of
Trust Shares. If there are not sufficient Profits or Losses so allocated to the
Beneficiaries for such Fiscal Year to bring such ratios into equality, such
Profits and Losses shall be allocated among the Beneficiaries in the same
proportions as would have been the case had the minimum amount of Profits or
Losses, as the case may be, necessary to produce such equality been available
for allocation. For purposes of applying this provision to the General Partner
with respect to any Trust Shares it owns, the principles set forth in the
definition of Partially Adjusted Beneficial Interest for determining such
account for the General Partner with respect to its Trust Shares shall be
applied.

 



 14 

 

 

(f) Tax Allocations; Code Section 704(c); Revaluations.

 

(i) In accordance with Code Section 704(c) and the Treasury Regulations
thereunder, income, gain, loss and deduction, and items thereof, with respect to
any property contributed to the capital of the Trust shall, solely for tax
purposes, be allocated among the Beneficiaries so as to take account of any
variation between the adjusted basis of such property to the Trust for federal
income tax purposes and its initial Gross Asset Value.


(ii) In the event the Gross Asset Value of any Trust asset is adjusted pursuant
to clause (b) of the definition of Gross Asset Value herein, subsequent
allocations of income, gain, loss and deduction, and items thereof, with respect
to such asset shall take account of any variation between the adjusted basis of
such asset for federal income tax purposes and its Gross Asset Value in a manner
consistent with the requirements of Treas. Reg. Section 1.704-3(a)(6).

 

(iii) Any elections or other decisions relating to the allocations required by
clauses (i) and (ii) of this Section 5.4(f) shall be made in a manner that
reasonably reflects the purpose and intention of this Agreement. Allocations
pursuant to this clause (iii) of this Section 5.4(f) are solely for purposes of
federal, state and local taxes and shall not affect, or in any way be taken into
account in computing, any Beneficiary’s Beneficial Interests or share of
Profits, Losses, other items or distributions pursuant to any provision of this
Agreement.

 

5.5 Interim Distributions. Except to the extent otherwise provided herein, at
such times as may be determined by it in its sole discretion, but no less
frequently than annually, the Managing Trustee shall distribute, or cause to be
distributed, to the Beneficiaries such cash or other property comprising a
portion of the Trust Assets as the Managing Trustee may, in its sole discretion,
determine may be distributed without detriment to the conservation and
protection of the Trust Assets in the Trust. Distributions shall be calculated
based on relative Unreturned Capital (as defined in Section 1.2(aa)). If the
Managing Trustee determines at any time that the sum of distributions made to
any such Beneficiary during or with respect to a Fiscal Year does not (or will
not) properly reflect such Beneficiary’s share of the total distributions made
or to be made by the Liquidating Trust for such Fiscal Year, the Managing
Trustee shall, as soon as practicable, make a supplemental distribution to such
Beneficiary, or withhold from a subsequent distribution that otherwise would be
payable to such Beneficiary, such amount as shall cause the total distributions
to such Beneficiary for such Fiscal Year to be the proper amount.

5.6 Final Distribution. If the Managing Trustee determines that the Liabilities
and all other claims, expenses, charges, liabilities and obligations of the
Trust have been paid or discharged, or if the existence of the Trust shall
terminate pursuant to Section 4.1 hereof and not have been extended pursuant to
such Section 4.1, the Managing Trustee shall, consistent with the conservation
and protection of the Trust Assets, expeditiously distribute the Trust Assets to
the Beneficiaries in proportion to, and to the extent of, the positive balances
of their Beneficial Interests. The Managing Trustee shall hold in the Trust and
thereafter make disposition of all liquidating distributions and other payments
due any Beneficiaries who have not been located subject to applicable state laws
regarding escheat and abandoned property. It is understood that the Managing
Trustee and the Beneficiary’s bank in any funds transfer may rely solely upon
any account numbers or similar identifying number provided by the parties hereto
to identify (i) the Beneficiary, (ii) the Beneficiary’s bank, or (iii) an
intermediary bank. The Managing Trustee may apply any of the Trust Assets for
any payment order it executes using any such identifying number, even where its
use may result in a person other than the Beneficiary being paid, or the
transfer of funds to a bank other than the Beneficiary’s bank, or an
intermediary bank designated.

 



 15 

 


5.7 Reports to Beneficiaries and Others. As soon as practicable after the end of
each taxable year of the Trust, the Managing Trustee shall file an annual report
under cover of Form 10-K with the U.S. Securities and Exchange Commission (the
“Commission”) showing the assets and liabilities of the Trust at the end of each
calendar year and the receipts and disbursements of the Managing Trustee with
respect to the Trust for such period covered by the report. The annual report
will also describe the changes in the assets of the Trust and the actions taken
by the Managing Trustee during such period covered by the report. The Managing
Trustee will also file periodic reports under cover of Form 8-K with the
Commission whenever an event occurs for which a Form 8-K would have been
required to be filed for the Trust or whenever, in the opinion of the Managing
Trustee, any other material event relating to the Trust or its assets has
occurred. The taxable year of the Trust shall end on December 31 of each year
unless the Managing Trustee deems it advisable to establish some other date as
the date on which the taxable year of the Trust shall end.


5.8 Tax Returns and Tax Information. The Managing Trustee shall: (a) prepare or
cause its accountants to prepare, in accordance with applicable laws and
regulations, the tax returns (federal, state, local and foreign, if any) of the
Trust for each Fiscal Year not later than 75 days after the end of such Fiscal
Year; and (b) deliver to each Beneficiary by March 15 following each Fiscal Year
a Form K-1 or other statement setting forth such Beneficiary’s share of the
Trust’s income, gains, losses, deductions, and items thereof, and credits if
any, for such Fiscal Year.

 

5.9 Employment of Investment Manager.

 

(a) The Managing Trustee shall be responsible for the general policies of the
Trust and for the general supervision of the activities of the Trust conducted
by all agents, employees, advisors or managers of the Trust, including the
Investment Manager. However, the Managing Trustee is not and shall not be
required personally to conduct the activities of the Trust, and consistent with
its ultimate responsibility as stated above, the Managing Trustee shall have the
power to appoint, employ or contract with any Person or Persons as the Managing
Trustee may deem necessary or proper for the transaction of the activities of
the Trust, including the Investment Manager. The Managing Trustee may grant or
delegate such authority to the Investment Manager as the Managing Trustee may in
its sole discretion deem necessary or desirable to carry out the purpose of the
Trust without regard to whether such authority is normally granted or delegated
by trustees.

 

The Managing Trustee shall have the power to determine the terms and
compensation of the Investment Manager or any other Person whom it may employ or
with whom it may contract. The Managing Trustee may exercise broad discretion in
allowing the Investment Manager to administer and regulate the operations of the
Trust, to act as agent for the Trust, to execute documents on behalf of the
Managing Trustee, and to make executive decisions which conform to general
policies and general principles previously established by the Managing Trustee.

 

(b) The Investment Manager or other Persons shall not be required to administer
the Trust as its sole and exclusive function and may have other business
interests and may engage in other activities similar or in addition to those
relating to the Trust, including the rendering of advice or services of any kind
to investors or any other Persons and the management of other investments.

 



 16 

 

 

ARTICLE VI
POWERS OF AND LIMITATIONS ON THE MANAGING TRUSTEE

 

6.1 Limitations on the Managing Trustee. Except as contemplated by this
Agreement, the Managing Trustee shall not at any time, on behalf of the Trust or
the Beneficiaries, enter into or engage in any trade or business, and no part of
any Trust Assets shall be used or disposed of by the Managing Trustee in
furtherance of any trade or business. Except as the Managing Trustee reasonably
believes is consistent with and in furtherance of its obligations under this
Agreement, the Managing Trustee shall be restricted to the holding, collection
and sale of the Trust Assets and the payment and distribution thereof for the
purposes set forth in this Agreement and to the conservation and protection of
the Trust Assets and the administration thereof in accordance with the
provisions of this Agreement. In no event shall the Managing Trustee receive any
property, make any distribution, satisfy or discharge any claims, expenses,
charges, liabilities and obligations or otherwise take any action which is
inconsistent with a complete liquidation of the Company within the meaning of
the Internal Revenue Code of 1986, as amended, Treasury Regulations promulgated
thereunder, and rulings, decisions and determinations of the Internal Revenue
Service and courts of competent jurisdiction, or take any action which would
jeopardize the status of the Trust as a “liquidating trust” for federal income
tax purposes within the meaning of Treasury Regulation Section 301.7701-4(d).
This limitation shall apply regardless of whether the conduct of any such trade
or business is deemed by the Managing Trustee to be necessary or proper for the
conservation and protection of the Trust Assets. The Managing Trustee shall not
invest any of the cash held as Trust Assets, except that the Managing Trustee
may invest in (i) direct obligations of the United States of America or
obligations of any agency or instrumentality thereof which mature not later than
one year from the date of acquisition thereof; (ii) money market deposit
accounts, checking accounts, savings accounts, or certificates of deposit,
commercial paper rated not less than A1/P1, or other time deposit accounts which
mature not later than one year from the date of acquisition thereof which are
issued by a commercial bank, brokerage firm or savings institution organized
under the laws of the United States of America or any state thereof; or (iii)
other temporary investments not inconsistent with the Trust’s status as a
liquidating trust for tax purposes (collectively, “Permitted Investments”). It
is hereby acknowledged that the Managing Trustee shall not be required to
maximize the investment return on the Trust Assets during the term of this
Agreement. The Managing Trustee shall be and hereby is relieved of all liability
with respect to the purchasing, holding or selling of Permitted Investments in
accordance with the terms hereof. The Managing Trustee is not responsible for
any losses to the Trust which may occur, including, without limitation, by
reason of bank failure or the amount of the Trust exceeding the Federal Deposit
Insurance Corporation limits.


6.2 Specific Powers of the Managing Trustee. Subject to the provisions of
Section 6.1, the Managing Trustee shall have the following specific powers in
addition to any powers conferred upon it by any other Section or provision of
this Agreement or any statutory laws of the State of Delaware; provided,
however, that the enumeration of the following powers shall not be considered in
any way to limit or control the power of the Managing Trustee to act as
specifically authorized by any other Section or provision of this Agreement and
to act in such a manner as the Managing Trustee may deem necessary or
appropriate to conserve and protect any Trust Assets or to confer on the
Beneficiaries the benefits intended to be conferred upon them by this Agreement:

 

(a) To determine the nature and amount of the consideration to be received with
respect to the sale or other disposition of, or the grant of interests in, any
Trust Assets.

 

(b) To collect, liquidate or otherwise convert into cash, or such other property
as the Managing Trustee deems appropriate, all property, assets and rights in
any Trust Assets, and to pay, discharge and satisfy all other claims, expenses,
charges, liabilities, and obligations existing with respect to any Trust Assets,
the Trust or the Managing Trustee.

 



 17 

 

 

(c) To elect, appoint, engage, retain or employ any Persons as agents,
representatives, employees, or independent contractors (including, without
limitation, real estate advisors, investment advisors, accountants, transfer
agents, custodians, attorneys-at-law, managers, appraisers, brokers, or
otherwise) in one or more capacities, and to pay compensation from the Trust
Assets for services in as many capacities as such Person may be so elected,
appointed, engaged, retained or employed, to prescribe the titles, powers and
duties, terms of service and other terms and conditions of the election,
appointment, engagement, retention or employment of such Persons and, except as
prohibited by law, to delegate any of the powers and duties of the Managing
Trustee to any one or more Trustees, agents, representatives, employers,
independent contractors or other Persons.

 

(d) To retain and set aside such funds out of the Trust as the Managing Trustee
shall deem necessary or expedient to pay, or provide for the payment of (i)
unpaid claims, expenses, charges, liabilities, and obligations of the Trust or
the Company, except to the extent that liabilities for which the Company has
previously reserved Cash Reserves are satisfied with funds from said Cash
Reserves; (ii) contingencies; and (iii) the expenses of administering the Trust
Assets.

 

(e) To do and perform any and all acts necessary or appropriate for the
conservation and protection of the Trust Assets, including acts or things
necessary or appropriate to maintain Trust Assets held by the Managing Trustee
pending sale or other disposition thereof or distribution thereof to the
Beneficiaries.

 

(f) To hold legal title to property of the Trust in the name of the Trust, or in
the name of the Managing Trustee, or of any other Person, without disclosure of
the interest of the Trust therein.

 

(g) To cause any investments of any part of the Trust Assets to be registered
and held in the name of any one or more of its names or in the names of a
nominee or nominees without increase or decrease of liability with respect
thereto.

 

(h) To institute or defend actions or declaratory judgments or other actions and
to take such other action, in the name of the Trust or the Company or as
otherwise required, as the Managing Trustee may deem necessary or desirable to
enforce any instruments, contracts, agreements, causes of action, claims or
rights relating to or forming a part of the Trust Assets.

 

(i) To determine conclusively from time to time the value of and to revalue the
securities and other property of the Trust, in accordance with independent
appraisals or other information as it deems necessary or appropriate.

 

(j) To cancel, terminate, or amend any instruments, contracts, agreements,
obligations or causes of action relating to or forming a part of any Trust
Assets, and to execute new instruments, contracts, agreements, obligations or
causes of action notwithstanding that the terms of any such instruments,
contracts, agreements, obligations or causes of action may extend beyond the
terms of this Trust, provided that no such new instrument, contract, agreement,
obligation or cause of action shall permit the Managing Trustee to engage in any
activity prohibited by Section 6.1 of this Agreement.

 

(k) To vote by proxy or otherwise on behalf of the Beneficiaries and with full
power of substitution all shares of stock and all securities held by the
Managing Trustee hereunder and to exercise every power, election, discretion,
option and subscription right and give every notice, make every demand, and to
do every act or thing in respect to any shares of stock or any securities held
by the Managing Trustee which the Managing Trustee might or could do if the
Managing Trustee was the absolute owner thereof.

 



 18 

 

 

(l) To undertake or join in any merger, plan of reorganization, consolidation,
liquidation, dissolution, readjustment or other transaction of any corporation,
any of whose shares of stock or other securities, obligations, or properties may
at any time constitute a part of any Trust Assets, and to accept the substituted
shares of stock, bonds, securities, obligations and properties and to hold the
same in trust in accordance with the provisions hereof.

 

(m) In connection with the sale or other disposition or distribution of any
securities held by the Managing Trustee, to comply with the applicable federal
and state securities laws, and to enter into agreements relating to the sale or
other disposition or distribution thereof.

 

(n) To authorize transactions between corporations or other entities whose
securities, or other interests therein (either in the nature of debt or equity)
are held by the Managing Trustee as part of any Trust Assets.

 

(o) To terminate and dissolve any entities owned by the Trust.

 

(p) To have a judicial settlement of its account of the Trust at any time to the
extent it determines necessary or advisable.

 

(q) To perform any act authorized, permitted, or required under any instrument,
contract, agreement, right, obligation or cause of action relating to or forming
a part of any Trust Assets whether in the nature of an approval, consent, demand
or notice thereunder or otherwise, unless such act would require the consent of
the Beneficiaries in accordance with the express provisions of this Agreement.

 

ARTICLE VII
RESIDENT TRUSTEE

 

7.1 Generally. The Resident Trustee shall be a Trustee for the sole and limited
purpose of fulfilling the requirements of Section 3807 of the Delaware Statutory
Trust Act. The Resident Trustee shall have the power and authority to execute,
deliver, acknowledge and file all documents required to maintain the existence
of the Trust as required by the Delaware Statutory Trust Act and shall accept
service of legal process upon the Trust in the State of Delaware. The Resident
Trustee shall provide prompt notice to the Managing Trustee of its performance
of any such acts. The Managing Trustee shall reasonably keep the Resident
Trustee informed of any action taken by the Managing Trustee with respect to the
Trust that may affect the Resident Trustee. The Resident Trustee shall not be
entitled to exercise any powers, nor shall the Resident Trustee have any of the
duties or liabilities, of the Managing Trustee. The Resident Trustee shall not
be liable for the acts or omissions of the Managing Trustee or the Trust. The
Resident Trustee shall owe no fiduciary or other duties to the Trust or the
Beneficiaries except as expressly provided for in this Article VII. Unless
required by the Delaware Court of Chancery, the Resident Trustee shall serve
without bond.

 



 19 

 

 

The Resident Trustee accepts the trust hereby created and agrees to perform its
duties hereunder with respect to the same but only upon the terms of this
Agreement. The Resident Trustee shall not be personally liable to any Person
under any circumstances in connection with any of the transactions contemplated
by this Agreement, except that such limitation shall not relieve the Resident
Trustee of any personal liability it may have to the Beneficiaries for the
Resident Trustee’s own bad faith, willful misconduct or gross negligence. In
particular, but not by way of limitation:

 

(a) The Resident Trustee shall not be personally liable for any error of
judgment made in good faith by any of its officers or employees;

 

(b) No provision of this Agreement shall require the Resident Trustee to expend
or risk its personal funds or otherwise incur any financial liability in the
exercise of its rights or powers hereunder;

 

(c) Under no circumstance shall the Resident Trustee be personally liable for
any representation, warranty, covenant, obligation or indebtedness of the Trust
or the Managing Trustee; and

 

(d) The Resident Trustee shall not be personally responsible for or in respect
of the validity or sufficiency of this Agreement or for the due execution hereof
by any Person other than the Resident Trustee.

 

Except as otherwise expressly required herein, the Resident Trustee shall not
have any duty or liability with respect to the administration of the Trust, the
investment of the Trust’s Assets or the payment of distributions of income or
principal to the Trust’s Beneficiaries, and no implied obligations shall be
inferred from this Agreement on the part of the Resident Trustee. The Resident
Trustee shall not be liable for the acts or omissions of the Managing Trustee,
the Investment Manager, the General Partner or any other Person who acts on
behalf of the Trust, nor shall the Resident Trustee be liable for any act or
omission by it in good faith in accordance with the directions of the Managing
Trustee.

 

The Resident Trustee shall incur no liability to anyone in acting upon any
signature, instrument, notice, resolution, request, consent, order, certificate,
report, opinion, bond or other document or paper believed by it to be genuine
and believed by it to be signed by the proper party or parties. The Resident
Trustee may accept a certified copy of a resolution of the board of directors or
other governing body of any Person as conclusive evidence that such resolution
has been duly adopted by such body and that the same is in full force and
effect. As to any fact or matter, the Resident Trustee may, for all purposes
hereof, rely on a certificate, signed by any director, the president, any vice
president, the treasurer, any assistant treasurer, the secretary or any
assistant secretary of the relevant party, and such certificate shall constitute
full protection to the Resident Trustee for any action taken or omitted to be
taken by it in good faith in reliance thereon.

 

In the exercise or administration of the Trust hereunder, the Resident Trustee
(i) may act directly or through agents or attorneys, and the Resident Trustee
shall not be liable for the default or misconduct of such agents or attorneys
selected by it in good faith; and (ii) may, at the expense of the Trust, consult
with counsel, accountants and other skilled persons, and the Resident Trustee
shall not be liable for anything done, suffered or omitted in good faith by it
in accordance with the advice or opinion of any such counsel, accountants or
other skilled persons selected by it in good faith.

 

Except as expressly provided in this Article VII, in accepting the Trust hereby
created, the Resident Trustee acts solely as Trustee hereunder and not in its
individual capacity, and all Persons having any claim against the Resident
Trustee by reason of the transactions contemplated by this Agreement shall look
only to the Trust’s property for payment or satisfaction thereof.

 



 20 

 

 

7.2 Fees and Indemnity. The Resident Trustee shall be entitled to receive from
the Trust as compensation for its services hereunder such fees as have been
separately agreed upon with the Trust in a separate agreement, which
compensation shall not be limited by any provision of law in regard to
compensation of a trustee of an express trust.

 

The Trust shall (i) reimburse the Resident Trustee for all reasonable expenses
incurred by it in connection with the execution and performance of its rights
and duties hereunder (including reasonable fees and expenses of counsel and
other experts); (ii) indemnify, defend and hold harmless the Resident Trustee
(in both its individual and Trustee capacities) and the officers, directors,
employees and agents of the Resident Trustee (collectively, including the
Resident Trustee in its individual capacity, the “RT Covered Persons”) from and
against any and all losses, damages, liabilities, claims, actions, suits, costs,
expenses, disbursements (including the reasonable fees and expenses of counsel),
taxes and penalties of any kind and nature whatsoever, to the extent that such
expenses arise out of or are imposed upon or asserted at any time against one or
more RT Covered Persons with respect to the Resident Trustee’s performance
pursuant to this Agreement, the creation, operation, administration or
termination of the Trust, or the transactions contemplated hereby (all such
expenses as provided in clauses (i) and (ii) are herein referred to collectively
as “RT Expenses”); provided, however, that the Trust shall not be required to
indemnify an RT Covered Person for RT Expenses to the extent such RT Expenses
result from the bad faith, willful misconduct or gross negligence of such RT
Covered Person; and (iii) advance to each RT Covered Person RT Expenses
(including reasonable legal fees and expenses) incurred by such RT Covered
Person in defending any claim, demand, action, suit or proceeding, prior to the
final disposition of such claim, demand, action, suit or proceeding, upon
receipt by the Trust of a written request therefor and of an undertaking by or
on behalf of the RT Covered Person to repay such amount if it shall ultimately
be determined that the RT Covered Person is not entitled to be indemnified
therefor under this Article VII. With respect to reimbursement or indemnity
provided hereunder, an RT Covered Person shall have a lien on the Trust’s Assets
prior to any rights in such property of the Beneficiaries or any other Person.

 

7.3 Insurance. The Resident Trustee shall be permitted to obtain and maintain
fidelity and liability insurance covering the Resident Trustee personally and
insuring against acts of any agents, servants or others retained or employed by
the Resident Trustee and to retain insurance agents and brokers in connection
therewith, all at the expense of the Trust.

 

7.4 Miscellaneous. The Resident Trustee shall take such action or refrain from
taking such action under this Agreement as it may be directed in writing by the
Managing Trustee from time to time; provided, however, that the Resident Trustee
shall not be required to take or refrain from taking any such action if it shall
have determined, or shall have been advised by counsel, that such performance is
likely to incur personal liability for the Resident Trustee or is contrary to
the terms of this Agreement or of any document contemplated hereby to which the
Trust is a party or is otherwise contrary to law.

 

To the extent that, at law or in equity, an RT Covered Person has duties
(including fiduciary duties) and liabilities relating to the Trust, the
Beneficiaries or any other Person, such RT Covered Person acting under this
Agreement shall not be liable to the Trust, the Beneficiaries or such other
Persons for its good faith reliance on the provisions of this Agreement. To the
extent that provisions of this Agreement restrict the duties and liabilities of
an RT Covered Person otherwise existing at law or in equity, such provisions are
agreed by the parties hereto to replace such other duties and liabilities of
such RT Covered Person.

 



 21 

 

 

The Resident Trustee may resign and be discharged of the trust created by this
Agreement upon not less than 30 days’ prior written notice to the Managing
Trustee. Upon receiving such notice of resignation, the Managing Trustee shall
use its best efforts promptly to appoint a substitute or successor Resident
Trustee in the manner and meeting the qualifications hereinafter provided by
written instrument or instruments delivered to such resigning Resident Trustee
and the substitute or successor Resident Trustee. In addition, upon not less
than 30 days’ prior written notice to the Resident Trustee, the Managing Trustee
may remove the Resident Trustee, with or without cause, and appoint a successor
Resident Trustee meeting the qualifications hereinafter provided by written
instrument or instruments delivered to the Resident Trustee being removed and to
the substitute or successor Resident Trustee. Any resignation or removal of the
Resident Trustee and appointment of a substitute or successor Resident Trustee
shall become effective only upon acceptance of the appointment by the substitute
or successor Resident Trustee. If no substitute or successor Resident Trustee
shall have been appointed within 30 days after notice of such resignation or
removal has been delivered, the Resident Trustee may apply to a court of
competent jurisdiction for the appointment of a successor Resident Trustee. Such
court may thereupon, after such notice, if any, as it may deem proper, prescribe
and appoint a successor Resident Trustee meeting the qualifications provided for
herein.

 

Any Person into which the Resident Trustee may be merged or with which it may be
consolidated, or any Person resulting from any merger or consolidation to which
the Resident Trustee shall be a party, or any Person that succeeds to all or
substantially all of the corporate trust business of the Resident Trustee, shall
be the successor Resident Trustee under this Agreement without the execution,
delivery or filing of any paper or instrument or further act to be done on the
part of the parties hereto (except for the filing of an amendment to the Trust’s
certificate of trust if required by law), notwithstanding anything to the
contrary herein; provided, however, that such successor Resident Trustee shall
have its principal place of business in the State of Delaware and otherwise meet
the requirements of applicable law.

 

ARTICLE VIII
CONCERNING THE MANAGING TRUSTEE, BENEFICIARIES, EMPLOYEES AND AGENTS

 

8.1 Generally. The Managing Trustee accepts and undertakes to discharge the
Trust created by this Agreement, upon the terms and conditions thereof on behalf
of the Beneficiaries. The Managing Trustee shall exercise such rights and powers
vested in it by this Agreement, and use the same degree of care and skill in its
exercise as a prudent man would exercise or use under the circumstances in the
conduct of his own affairs. No provision of this Agreement shall be construed to
relieve the Managing Trustee from liability for its own willful misconduct,
knowingly and intentionally committed in bad faith, except that:

 

(a) No successor Managing Trustee shall be in any way responsible for the acts
or omissions of the Managing Trustee in office prior to the date on which it
became a Managing Trustee.

 

(b) The Managing Trustee shall not be liable for the performance of such duties
and obligations as are specifically set forth in this Agreement except for its
bad faith or willful misconduct, and no implied covenants or obligations shall
be read into this Agreement against the Managing Trustee.

 



 22 

 

 

(c) The Managing Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon any
certificates or opinions furnished to the Managing Trustee and conforming to the
requirements of this Agreement.

 

(d) The Managing Trustee shall not be liable for any act which the Managing
Trustee may do or omit to do hereunder, or for any mistake of fact or law, or
for any error of judgment, or for the misconduct of any employee, agent,
representative or attorney appointed by it, or for anything that it may do or
refrain from doing in connection with this Agreement while acting in good faith;
unless caused by or arising from gross negligence, willful misconduct, fraud or
any other breach of fiduciary duty of the Trustee or any of its employees,
agents, representatives or attorneys.

 

(e) The duties and obligations of the Managing Trustee shall be limited to and
determined solely by the express provisions of this Agreement, and no implied
duties or obligations shall be read into this Agreement against the Managing
Trustee.

 

8.2 Reliance by the Managing Trustee. Except as otherwise provided in Section
7.1 of this Agreement:

 

(a) The Managing Trustee may rely and shall be protected in acting upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.

 

(b) The Managing Trustee may consult with legal counsel, auditors or other
experts to be selected by it, including firms with which the Managing Trustee
may be an Affiliate, and the advice or opinion of such counsel, accountants,
auditors or other experts shall be full and complete protection to the Managing
Trustee, the employees and the agents of the Managing Trustee in respect of any
action taken or omitted or suffered by them in good faith and in reliance on, or
in accordance with, such advice or opinion.

 

(c) Persons dealing with the Managing Trustee shall look only to the Trust
Assets to satisfy any liability incurred by the Managing Trustee to such Person
in carrying out the terms of this Agreement, and the Managing Trustee shall have
no personal obligation to satisfy any such liability.

 

(d) As far as practicable and except as expressly permitted above, the Managing
Trustee shall cause any written instrument creating an obligation of the Trust
to include a reference to this Agreement and to provide that neither the
Beneficiaries, the Managing Trustee nor their agents shall be liable thereunder
and that the other parties to such instrument shall look solely to the Trust
Assets for the payment of any claim thereunder or the performance thereof;
provided, however, that the omission of such provision from any such instrument
shall not render the Beneficiaries, the Managing Trustee, or their agents
liable, nor shall the Managing Trustee be liable to anyone for such omission.

 

8.3 Limitation on Liability to Third Persons. No Beneficiary shall be subject to
any personal liability whatsoever, in tort, contract or otherwise, to any Person
in connection with the Trust Assets or the affairs of the Trust; and neither the
Managing Trustee nor any employee or agent of the Trust shall be subject to any
personal liability whatsoever, in tort, contract or otherwise, to any Person in
connection with any Trust Assets or the affairs of the Trust, except for such
Person’s own willful misconduct, knowingly and intentionally committed in bad
faith; and all such other Persons shall look solely to any Trust Assets for
satisfaction of claims of any nature arising in connection with the affairs of
the Trust. The Managing Trustee shall purchase and maintain insurance as it
deems reasonably necessary for the protection of all Trust Assets, its
Beneficiaries, the Trustee and its employees and agents in such amount as the
Managing Trustee shall deem adequate to cover all foreseeable liability to the
extent available at reasonable rates.

 



 23 

 


8.4 Recitals. Any written instrument creating an obligation of the Trust shall
be conclusively taken to have been executed or done by the Managing Trustee, or
the employee or agent of this Trust only in its capacity as Managing Trustee
under this Agreement or in its capacity as employee or agent of the Trust.


8.5 Indemnification. The Managing Trustee and each of its employees and agents,
including the Investment Manager and the General Partner (each an “Indemnified
Person” and collectively, the “Indemnified Persons”), shall be indemnified out
of all Trust Assets against all liabilities and expenses, including amounts paid
in satisfaction of judgments, in compromise or as fines and penalties, and all
costs and expenses, including, but not limited to, reasonable counsel fees and
disbursements paid or incurred in investigating or defending against any such
claim, demand, action, suit or proceeding by the Indemnified Persons in
connection with the defense or disposition of any action, suit or other
proceeding by the Trust or any other Person, whether civil or criminal, in which
the Indemnified Person may be involved or with which the Indemnified Person may
be threatened while in office or thereafter, by reason of its or his being or
having been such a Managing Trustee, employee or agent; provided, however, that
the Indemnified Person shall not be entitled to such indemnification in respect
of any matter as to which the Indemnified Person shall have been adjudicated to
have acted in bad faith or with willful malfeasance or in reckless disregard of
the Indemnified Person’s duties. The rights accruing to any Indemnified Person
under these provisions shall not exclude any other right to which the
Indemnified Person may be lawfully entitled. The Managing Trustee may make
advance payments in connection with indemnification under this Section, provided
that the Indemnified Person shall have given a written undertaking to repay any
amount advanced to the Indemnified Person and to reimburse the Trust in the
event it is subsequently determined in a final adjudication by a court of law
that the Indemnified Person is not entitled to such indemnification. The
Managing Trustee may purchase such insurance as it believes, in the exercise of
its discretion, adequately insures that each Indemnified Person shall be
indemnified against any such loss, liability or damage pursuant to this Section.
The rights accruing to any Indemnified Person by reason of the foregoing shall
not be deemed to exclude any other right to which he may legally be entitled nor
shall anything else contained herein restrict the right of the Managing Trustee
to indemnify or reimburse such Indemnified Person in any proper case even though
not specifically provided for herein, nor shall anything contained herein
restrict the right of any such Indemnified Person to contribution under
applicable law. As security for the timely and full payment and satisfaction of
all of the present and future obligations of the parties to the Managing Trustee
under this Agreement, including, without limitation, the indemnity obligations
hereunder, whether joint or several, the Trust (and by accepting distributions
hereunder, each Beneficiary) hereby grants to the Managing Trustee a continuing
security interest in and to any and all of the Trust Assets, whether now
existing or hereafter acquired or created, together with the products and
proceeds thereof, all payments and other distributions with respect thereto, and
any and all investments, renewals, substitutions, modifications and extensions
of any and all of the foregoing. The Managing Trustee shall have all of the
rights and remedies of a secured party under the Uniform Commercial Code. In
addition, in the event the Managing Trustee has not received any payment,
indemnity, reimbursement or other amount due it under this Agreement, then,
notwithstanding any other term or provision of this Agreement, the Managing
Trustee may, in its discretion, set off and apply any of the Trust Assets as is
required to pay and satisfy those obligations. Promptly after the receipt by the
Managing Trustee of notice of any demand or claim or the commencement of any
action, suit or proceeding, the Managing Trustee shall, if a claim in respect
thereof is to be made against any of the other parties hereto, notify such other
parties thereof in writing; but the failure by the Managing Trustee to give such
notice shall not relieve any party from any liability which such party may have
to the Managing Trustee hereunder. Notwithstanding any obligation to make
payments and deliveries hereunder, the Managing Trustee may retain and hold for
such time as it reasonably deems necessary such amount of the Trust Assets as it
shall from time to time, in its sole discretion, reasonably deem sufficient to
indemnify itself for any such loss or expense and for any amounts due it
hereunder. Except as required by law or as expressly provided herein, the
Managing Trustee shall be under no duty to institute any suit, or to take any
remedial procedures under this Agreement, or to enter any appearance or in any
way defend any suit in which it may be made a defendant hereunder until it shall
be indemnified as provided above, except as expressly set forth herein.

 



 24 

 


8.6 Rights of Managing Trustees, Employees, Independent Contractors and Agents
to Own Trust Shares or Other Property and to Engage in Other Business. Any
Managing Trustee, employee, independent contractor or agent, including the
Investment Manager, may own, hold and dispose of Trust Shares for its individual
account, and may exercise all rights thereof and thereunder to the same extent
and in the same manner as if it were not a Managing Trustee, employee,
independent contractor or agent. Any Managing Trustee, employee, independent
contractor or agent, including the Investment Manager, may, in its personal
capacity or in the capacity of trustee, manager, officer, director, shareholder,
partner, member, advisor, employee of any Person or otherwise, have business
interests and holdings similar to or in addition to those relating to the Trust.
Subject to the provisions of Article V hereof, any Managing Trustee, employee,
independent contractor or agent of the Trust, including the Investment Manager,
may be a trustee, manager, officer, director, shareholder, partner, member,
advisor, employee or independent contractor of, or otherwise have a direct or
indirect interest in, any Person who may be engaged to render advice or services
to the Trust, and may receive compensation from such Person as well as
compensation as Trustee, employee, independent contractor or agent, including as
Investment Manager, or otherwise hereunder so long as such interest is disclosed
to the Managing Trustee. None of these activities in and of themselves shall be
deemed to conflict with its duties as Managing Trustee, employee, independent
contractor or agent, including as Investment Manager.

 


ARTICLE IX
PROTECTION OF PERSONS DEALING WITH THE MANAGING TRUSTEE

 

9.1 Reliance on Statements by the Managing Trustee. Any Person dealing with the
Managing Trustee shall be fully protected in relying upon the Managing Trustee’s
certificate or instrument signed by the Managing Trustee that it has authority
to take any action under this Trust.

 

ARTICLE X
REIMBURSEMENT TO THE MANAGING TRUSTEE

 

10.1 Expenses. The Managing Trustee shall be reimbursed from the Trust Assets
for all expenses reasonably incurred by it in the performance of its duties in
accordance with this Agreement including the reasonable compensation and
out-of-pocket expenses of attorneys, accountants, appraisers, consultants and
other persons retained by the Managing Trustee or the Manager pursuant to the
terms of this Agreement.

 



 25 

 

 

ARTICLE XI
THE MANAGING TRUSTEE AND SUCCESSOR MANAGING TRUSTEE

 

11.1 Number and Qualification of Managing Trustees. Subject to the provisions of
Section 11.3 of this Agreement relating to the period pending the appointment of
a successor Managing Trustee, there shall be one Managing Trustee of this Trust,
which shall be a citizen and resident of or a corporation or other entity which
is incorporated or formed under the laws of a state of the United States. The
number of Managing Trustees may be increased or decreased from time to time by
the Managing Trustee.

 

If any corporate Managing Trustee shall change its name, or shall reorganize or
reincorporate, or shall merge with or into or consolidate with any other
corporation or entity, bank or trust company, such corporate Managing Trustee
shall be deemed to be a continuing entity and shall continue to act as a
Managing Trustee hereunder with the same liabilities, duties, powers, titles,
discretions and privileges as are herein specified for a Managing Trustee.

 

11.2 Resignation and Removal. Any Managing Trustee may resign and be discharged
from the Trust hereby created by giving written notice thereof to any remaining
Managing Trustee or Trustees or by giving written notice to the Beneficiaries.
Such resignation shall become effective on the day specified in such notice or
upon the appointment of such Managing Trustee’s successor and such successor’s
acceptance of such appointment, whichever is earlier. Any Managing Trustee may
be removed only “for cause,” by Beneficiaries having an aggregate Beneficial
Interest of at least a majority of the total Beneficial Interests in the Trust.
Removal “for cause” shall mean removal due to the (a) gross negligence or fraud
of the Managing Trustee, (b) willful misconduct or willful breach of this
Agreement by the Managing Trustee or (c) bankruptcy, insolvency or inability of
the Managing Trustee to meet its obligations as the same come due. All
obligations of the Managing Trustee hereunder shall cease and terminate on the
effective date of its resignation or removal and its sole responsibility
thereafter shall be to hold the Trust Assets for a period of thirty (30)
calendar days following the effective date of resignation or removal, at which
time, if a successor Managing Trustee shall have been appointed and have
accepted such appointment in a writing to the Beneficiaries, then upon written
notice thereof given by the successor Managing Trustee to the resigning Managing
Trustee, the resigning Managing Trustee shall deliver the Trust Assets to the
successor Managing Trustee. If a successor Managing Trustee shall not have been
appointed within a thirty (30) day period from the predecessor Managing
Trustee’s resignation or removal, for any reason whatsoever, the resigning
Managing Trustee shall deliver the Trust Assets to a court of competent
jurisdiction in the county in which the Trust Assets are there being held and
give written notice of the same to the parties hereto.


The resigning Managing Trustee shall be entitled to payment of any unpaid fees
(which shall be pro-rated as of the effective date of the resignation or
removal) and expenses and to reimbursement by the Beneficiaries out of the Trust
Assets for any expenses incurred in connection with the transfer of the Trust
Assets pursuant to and in accordance with the provisions of this Section 11.2 of
this Agreement.

 

11.3 Appointment of Successor. Should at any time a Managing Trustee resign or
be removed, unless any remaining Managing Trustees shall decrease the number of
Managing Trustees of the Trust pursuant to Section 11.1 hereof, a vacancy shall
be deemed to exist and a successor shall be appointed by any remaining Managing
Trustees. If there are no remaining Managing Trustees, the Beneficiaries may,
pursuant to Article XIII hereof, call a meeting to appoint a successor Managing
Trustee by vote of the Beneficiaries holding Trust Shares representing an
aggregate of at least a majority of the total Beneficial Interests in the Trust.
If such a vacancy is not filled by any remaining Managing Trustees within ninety
(90) days, the remaining Managing Trustees must notify the Beneficiaries of
their inability to fill such vacancy, and the Beneficiaries may, pursuant to
Article XIII hereof, call a meeting to appoint a successor Managing Trustee by
Beneficiaries holding Trust Shares representing an aggregate of at least a
majority of the total Beneficial Interests in the Trust. Pending the appointment
of a successor Managing Trustee, the remaining Managing Trustee or Trustees then
serving may take any action in the manner set forth in this Agreement.

 



 26 

 


11.4 Acceptance of Appointment by Successor Managing Trustee. Any successor
Managing Trustee appointed hereunder shall execute an instrument accepting such
appointment hereunder. Thereupon such successor Managing Trustee shall, without
any further act, become vested with all the estates, properties, rights, powers,
trusts and duties of his or its predecessor in the Trust hereunder with like
effect as if originally named therein.


11.5 Bonds. No bond shall be required of the original Managing Trustee
hereunder, and no bond shall be required of any successor Managing Trustee
hereunder. If a bond is required by law, no surety or security with respect to
such bond shall be required unless required by law.

 

ARTICLE XII
CONCERNING THE BENEFICIARIES

 

12.1 Evidence of Action by Beneficiaries. Whenever in this Agreement it is
provided that the Beneficiaries may take any action (including the making of any
demand or request, the giving of any notice, consent, or waiver, the removal of
a Trustee, the appointment of a successor Trustee, or the taking of any other
action), the fact that at the time of taking any such action such Beneficiaries
have joined therein may be evidenced (i) by any instrument or any number of
instruments of similar tenor executed by Beneficiaries in person or by agent or
attorney appointed in writing, or (ii) by the record of the Beneficiaries voting
in favor thereof at any meeting of Beneficiaries duly called and held in
accordance with the provisions of Article XIII of this Agreement. Such meeting
or writing may take any form permitted under Delaware law.


12.2 Limitation on Suits by Beneficiaries. No Beneficiary shall have any right
by virtue of any provision of this Agreement to institute any action or
proceeding at law or in equity against any party other than the Trustees upon or
under or with respect to any Trust Assets or the agreements relating to or
forming part of any Trust Assets, and the Beneficiaries do hereby waive any such
right.


12.3 Requirement of Undertaking. The Managing Trustee may request any court to
require, and any court may in its discretion require, in any suit for the
enforcement of any right or remedy under this Agreement, or in any suit against
the Managing Trustee for any action taken or omitted by it as Managing Trustee,
the filing by any party litigant in such suit of an undertaking to pay the costs
of such suit, and such court may in its discretion assess reasonable costs,
including reasonable attorneys’ fees, against any party litigant in such suit,
having due regard to the merits and good faith of the claims or defenses made by
such party litigant; provided, however, that the provisions of this Section
shall not apply to any suit by the Managing Trustee.

 



 27 

 

 

ARTICLE XIII
MEETING OF BENEFICIARIES

 

13.1 Purpose of Meetings. A meeting of the Beneficiaries may be called at any
time and from time to time pursuant to the provisions of this Article for the
purposes of taking any action which the terms of this Agreement permit a
Beneficiary having a specified aggregate Beneficial Interest to take either
acting alone or with the Managing Trustee.


13.2 Meeting Called by the Managing Trustee. The Managing Trustee may at any
time call a meeting of the Beneficiaries of the Trust to be held at such time
and at such place as the Managing Trustee shall determine. Written notice of
every meeting of the Beneficiaries shall be given by the Managing Trustee
(except as provided in Section 13.3 of this Agreement), which written notice
will set forth the time and place of such meeting and in general terms the
action proposed to be taken at such meeting, and shall be mailed not more than
sixty (60) nor less than fifteen (15) days before such meeting is to be held to
all of the Beneficiaries of record not more than fifty (50) days nor less than
ten (10) days before the date of such meeting. The notice shall be directed to
the Beneficiaries at their respective addresses as they appear in the records of
the Trust.


13.3 Meeting Called on Request of Beneficiaries. Within ten (10) days after
written request to the Managing Trustee by Beneficiaries holding Trust Shares
representing at least a majority of the aggregate Beneficial Interests to call a
meeting of all of the Beneficiaries, which written request shall specify in
reasonable detail the action proposed to be taken, the Managing Trustee shall
proceed under the provisions of Section 13.2 of this Agreement to call a meeting
of the Beneficiaries.


13.4 Persons Entitled to Vote at Meeting of Beneficiaries. Each Beneficiary
shall be entitled to vote at a meeting of the Beneficiaries of the Trust either
in person or by his proxy duly authorized in writing. The vote of each
Beneficiary shall be weighted based on the number of Trust Shares held by each
Beneficiary determined pursuant to Section 3.1. The signature of the Beneficiary
on such written authorization need not be witnessed or notarized.


13.5 Quorum. At any meeting of Beneficiaries, the presence in person or by proxy
of Beneficiaries holding Trust Shares representing at least a majority of the
aggregate Beneficial Interests shall constitute a quorum; but if less than a
quorum be present, Beneficiaries having a majority of the Beneficial Interests
so present and so represented may adjourn such meeting with the same effect and
for all intents and purposes as though a quorum had been present.


13.6 Adjournment of Meeting. Subject to Section 13.5 hereof, any meeting of
Beneficiaries of the Trust may be adjourned from time to time and a meeting may
be held at such adjourned time and place without further notice.

 

13.7 Conduct of Meeting. At each meeting of the Beneficiaries, the Beneficiaries
present or represented by proxy may adopt such rules for the conduct of such
meeting as they shall deem appropriate, provided that such rules shall not be
inconsistent with the provisions of this Agreement.


 

ARTICLE XIV
AMENDMENTS

 

14.1 Consent of Beneficiaries. At the direction or with the consent of
Beneficiaries holding Trust Shares representing at least a majority of the
aggregate Beneficial Interests, or such greater percentage as shall be specified
in this Agreement for the taking of an action by the Beneficiaries under the
affected provision of this Agreement, the Managing Trustee shall promptly make
and execute a declaration amending this Agreement for the purpose of adding any
material provisions to or changing in any material manner or eliminating any of
the material provisions of this Agreement or amendments thereto as they apply to
the Trust; provided, however, that no such amendment shall permit the Managing
Trustee to engage in any activity prohibited by Section 6.1 hereof or affect the
Beneficiaries’ rights to receive their pro rata shares of the Trust Assets at
the time of distribution; provided further, however, that no consent of the
Beneficiaries shall be required with respect to any amendment made solely for
the purpose of facilitating the transferability by Beneficiaries of Trust Shares
or to comply with applicable laws, including tax laws, so long as such amendment
has been approved by the Managing Trustee.

 



 28 

 


14.2 Effect of Amendment. Upon the execution of any such declaration of
amendment by the Managing Trustee, this Agreement shall be deemed to be modified
and amended in accordance therewith and the respective rights, limitations of
rights, obligations, duties, and immunities of the Managing Trustee and the
Beneficiaries under this Agreement with respect to the Trust shall thereafter be
determined, exercised and enforced hereunder subject in all respects to such
modification and amendments, and all the terms and conditions of any such
amendment shall be thereby deemed to be part of the terms and conditions of this
Agreement for any and all purposes.


14.3 Managing Trustee’s Declining to Execute Documents. If, in the reasonable
opinion of the Managing Trustee, any document required to be executed pursuant
to the terms of Section 14.2 hereof adversely affects any right, obligation,
immunity or indemnity in favor of the Managing Trustee under this Agreement, the
Managing Trustee may in its discretion decline to execute such document.

 

ARTICLE XV
MISCELLANEOUS PROVISIONS

 

15.1 Filing Documents. This Agreement shall be filed or recorded in such office
or offices as the Managing Trustee may determine to be necessary or desirable. A
copy of this Agreement and all amendments thereof shall be maintained in the
office of the Managing Trustee. The Managing Trustee shall file or record any
amendment of this Agreement and any instrument which relates to any change in
the office of the Managing Trustee.


15.2 Intention of Parties to Establish Trust. This Agreement is not intended to
create and shall not be interpreted as creating a corporation, association,
partnership, or joint venture of any kind for purposes of federal income
taxation or for any other purpose.


15.3 Beneficiaries Have No Rights or Privileges as Holders of Shares. Except as
expressly provided in this Agreement or under applicable law, the Beneficiaries
shall have no rights or privileges attributable to their former status as
holders of Shares.


15.4 Laws as to Construction. The Trustees, and the Beneficiaries (by their
acceptance of any distributions made to them pursuant to this Agreement),
consent and agree that this Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Delaware, without reference
to the choice of law principles thereof.


15.5 Severability. In the event any provision of this Agreement or the
application thereof to any Person or circumstances shall be finally determined
by a court of proper jurisdiction to be invalid or unenforceable to any extent,
the remainder of this Agreement, or the application of such provision to persons
or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.

 



 29 

 


15.6 Notices. Any notice or other communication shall be in writing and shall be
deemed to have been sufficiently given, for all purposes, when delivered
personally or 48 hours after being sent by a nationally-recognized courier or
deposited in the U.S. mail, as certified or registered mail, with postage
prepaid.

 

If to the Managing Trustee:

 

ICON Capital, LLC

3 Park Avenue, 36th Floor

New York, NY 10016

Attn: General Counsel

 

If to the Resident Trustee:

 

NRAI Services, LLC

160 Greentree Drive, Suite 101

Dover, DE 19904

Attn: Tina Lipko

 

If to the Beneficiary:

 

The address of such Beneficiary as shown in the records of the Trust.

 

15.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but such counterparts shall together
constitute but one and the same instrument.

 

[The remainder of this page is left intentionally blank.]

 

 30 

 

  

IN WITNESS WHEREOF, the General Partner of the Grantor has caused this Agreement
to be executed by an authorized officer, and the Trustees hereunder have
executed this Agreement, as Trustees and not as individuals, as of the date
first set forth herein.

 

GRANTOR:

 

ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN LIQUIDATING TRUST
By: ICON GP 14, LLC, its General Partner

 

By:   /s/ Michael A. Reisner            Michael A. Reisner   Its:   Co-Chief
Executive Officer and Co-President  

  

MANAGING TRUSTEE:


 

ICON CAPITAL, LLC

 



By:   /s/ Michael A. Reisner           Michael A. Reisner   Its: Co-Chief
Executive Officer and Co-President  

  

RESIDENT TRUSTEE:


 

NRAI SERVICES, LLC

 

By: /s/ Tina Lipko     Tina Lipko   Its: Vice-President  

 

 31 

 

  

EXHIBIT A

 

BILL OF SALE, ASSIGNMENT, ACCEPTANCE
AND ASSUMPTION AGREEMENT

 



 32 

